UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1413



SEGUNDO WALTER GONZALEZ-GONZALEZ,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A72-170-975)


Submitted:   February 7, 2007            Decided:   February 27, 2007


Before MICHAEL and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition dismissed by unpublished per curiam opinion.


Frederic W. Schwartz, Jr., Washington, D.C., for Petitioner. Peter
D. Keisler, Assistant Attorney General, M. Jocelyn Lopez Wright,
Assistant Director, Kristin K. Edison, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Segundo Walter Gonzalez-Gonzalez, a native and citizen of

Ecuador, petitions this court for review of an order of the Board

of     Immigration     Appeals     affirming      the     immigration   judge’s

discretionary denial of his application for adjustment of status of

nonimmigrant to that of a person admitted for permanent residence.

              We have considered Gonzalez-Gonzalez’s challenge to the

discretionary denial of his application for adjustment of status

and conclude that we lack jurisdiction to review it.                See 8 U.S.C.

§ 1255(a) (2000) (governing adjustment of status applications); 8

U.S.C.    §    1252(a)(2)(B)(i)        (2000)    (“[N]o    court    shall    have

jurisdiction to review any judgment regarding the granting of

relief under section . . . 1255 [the section governing adjustment

of status]); Velasquez-Gabriel v. Crocetti, 263 F.3d 102, 104 n.1

(4th Cir. 2001).

              We accordingly dismiss the petition for review.            We deny

Gonzalez-Gonzalez’s motion for stay of removal.                We dispense with

oral    argument     because     the   facts    and   legal    contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                              PETITION DISMISSED




                                       - 2 -